—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 18, 1997, which granted the defendant Carolyn O’Connor’s motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The plaintiff was allegedly injured when he slipped on ice on the ground of a parking lot while attending an auction of impounded vehicles. He commenced this action against the owner of the lot, the lessee of the lot, and Carolyn O’Connor, the City Marshal conducting the auction. The Supreme Court granted O’Connor’s motion for summary judgment and we affirm.
Contrary to the plaintiff’s contention, the deposition testimony of O’Connor and the lessee clearly established that O’Connor did not have the requisite ownership, occupancy, or control of the premises to impose a duty of care to the plaintiff (see, Gaeta v New York News, 62 NY2d 340, 350; Minott v City of New York, 230 AD2d 719; Turrisi v Ponderosa, Inc., 179 AD2d 956; see also, Sullivan v Specialty Glass Corp., 229 AD2d 572). The plaintiff failed to raise a triable issue of fact in that regard (see, Zuckerman v City of New York, 49 NY2d 557, 562). Accordingly, summary judgment was properly granted. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.